Exhibit 10.1

 

 

KapStone Paper and Packaging Corporation Deferred Compensation Plan

 

January 1, 2015

 

IMPORTANT NOTE

 

This document has not been approved by the Department of Labor, Internal Revenue
Service or any other governmental entity.  An adopting Employer must determine
whether the Plan is subject to the Federal securities laws and the securities
laws of the various states.  An adopting Employer may not rely on this document
to ensure any particular tax consequences or to ensure that the Plan is
“unfunded and maintained primarily for the purpose of providing deferred
compensation to a select group of management or highly compensated employees”
under Title I of the Employee Retirement Income Security Act of 1974, as
amended, with respect to the Employer’s particular situation.  Fidelity Employer
Services Company, its affiliates and employees cannot provide you with legal
advice in connection with the execution of this document.  This document should
be reviewed by the Employer’s attorney prior to execution.

 

March 2012

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

PREAMBLE

 

ARTICLE 1 — GENERAL

 

1.1

Plan

 

1.2

Effective Dates

 

1.3

Amounts Not Subject to Code Section 409A

 

 

 

 

ARTICLE 2 — DEFINITIONS

 

2.1

Account

 

2.2

Administrator

 

2.3

Adoption Agreement

 

2.4

Beneficiary

 

2.5

Board or Board of Directors

 

2.6

Bonus

 

2.7

Change in Control

 

2.8

Code

 

2.9

Compensation

 

2.10

Director

 

2.11

Disability

 

2.12

Eligible Employee

 

2.13

Employer

 

2.14

ERISA

 

2.15

Identification Date

 

2.16

Key Employee

 

2.17

Participant

 

2.18

Plan

 

2.19

Plan Sponsor

 

2.20

Plan Year

 

2.21

Related Employer

 

2.22

Retirement

 

2.23

Separation from Service

 

2.24

Unforeseeable Emergency

 

2.25

Valuation Date

 

2.26

Years of Service

 

 

 

 

ARTICLE 3 — PARTICIPATION

 

3.1

Participation

 

3.2

Termination of Participation

 

 

i

--------------------------------------------------------------------------------


 

ARTICLE 4 — PARTICIPANT ELECTIONS

 

4.1

Deferral Agreement

 

4.2

Amount of Deferral

 

4.3

Timing of Election to Defer

 

4.4

Election of Payment Schedule and Form of Payment

 

 

 

 

ARTICLE 5 — EMPLOYER CONTRIBUTIONS

 

5.1

Matching Contributions

 

5.2

Other Contributions

 

 

 

 

ARTICLE 6 — ACCOUNTS AND CREDITS

 

6.1

Establishment of Account

 

6.2

Credits to Account

 

 

 

 

ARTICLE 7 — INVESTMENT OF CONTRIBUTIONS

 

7.1

Investment Options

 

7.2

Adjustment of Accounts

 

 

 

 

ARTICLE 8 — RIGHT TO BENEFITS

 

8.1

Vesting

 

8.2

Death

 

8.3

Disability

 

 

 

 

ARTICLE 9 — DISTRIBUTION OF BENEFITS

 

9.1

Amount of Benefits

 

9.2

Method and Timing of Distributions

 

9.3

Unforeseeable Emergency

 

9.4

Payment Election Overrides

 

9.5

Cashouts of Amounts Not Exceeding Stated Limit

 

9.6

Required Delay in Payment to Key Employees

 

9.7

Change in Control

 

9.8

Permissible Delays in Payment

 

9.9

Permitted Acceleration of Payment

 

 

ii

--------------------------------------------------------------------------------


 

ARTICLE 10 — AMENDMENT AND TERMINATION

 

10.1

Amendment by Plan Sponsor

 

10.2

Plan Termination Following Change in Control or Corporate Dissolution

 

10.3

Other Plan Terminations

 

 

 

 

ARTICLE 11 — THE TRUST

 

11.1

Establishment of Trust

 

11.2

Rabbi Trust

 

11.3

Investment of Trust Funds

 

 

 

 

ARTICLE 12 — PLAN ADMINISTRATION

 

12.1

Powers and Responsibilities of the Administrator

 

12.2

Claims and Review Procedures

 

12.3

Plan Administrative Costs

 

 

 

 

ARTICLE 13 — MISCELLANEOUS

 

13.1

Unsecured General Creditor of the Employer

 

13.2

Employer’s Liability

 

13.3

Limitation of Rights

 

13.4

Anti-Assignment

 

13.5

Facility of Payment

 

13.6

Notices

 

13.7

Tax Withholding

 

13.8

Indemnification

 

13.9

Successors

 

13.10

Disclaimer

 

13.11

Governing Law

 

 

iii

--------------------------------------------------------------------------------


 

PREAMBLE

 

The Plan is intended to be a “plan which is unfunded and is maintained by an
employer primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees” within the meaning
of Sections 201(2), 301(a)(3) and 401(a)(1) of the Employee Retirement Income
Security Act of 1974, as amended, or an “excess benefit plan” within the meaning
of Section 3(36) of the Employee Retirement Income Security Act of 1974, as
amended, or a combination of both.  The Plan is further intended to conform with
the requirements of Internal Revenue Code Section 409A and the final regulations
issued thereunder and shall be interpreted, implemented and administered in a
manner consistent therewith.

 

--------------------------------------------------------------------------------


 

ARTICLE 1 — GENERAL

 

1.1                               Plan.  The Plan will be referred to by the
name specified in the Adoption Agreement.

 

1.2                               Effective Dates.

 

(a)                                 Original Effective Date.  The Original
Effective Date is the date as of which the Plan was initially adopted.

 

(b)                                 Amendment Effective Date.  The Amendment
Effective Date is the date specified in the Adoption Agreement as of which the
Plan is amended and restated.  Except to the extent otherwise provided herein or
in the Adoption Agreement, the Plan shall apply to amounts deferred and benefit
payments made on or after the Amendment Effective Date.

 

(c)                                  Special Effective Date.  A Special
Effective Date may apply to any given provision if so specified in Appendix A of
the Adoption Agreement.  A Special Effective Date will control over the Original
Effective Date or Amendment Effective Date, whichever is applicable, with
respect to such provision of the Plan.

 

1.3                               Amounts Not Subject to Code Section 409A

 

Except as otherwise indicated by the Plan Sponsor in Section 1.01 of the
Adoption Agreement, amounts deferred before January 1, 2005 that are earned and
vested on December 31, 2004 will be separately accounted for and administered in
accordance with the terms of the Plan as in effect on December 31, 2004.

 

1-1

--------------------------------------------------------------------------------


 

ARTICLE 2 — DEFINITIONS

 

Pronouns used in the Plan are in the masculine gender but include the feminine
gender unless the context clearly indicates otherwise.  Wherever used herein,
the following terms have the meanings set forth below, unless a different
meaning is clearly required by the context:

 

2.1                               “Account” means an account established for the
purpose of recording amounts credited on behalf of a Participant and any income,
expenses, gains, losses or distributions included thereon.  The Account shall be
a bookkeeping entry only and shall be utilized solely as a device for the
measurement and determination of the amounts to be paid to a Participant or to
the Participant’s Beneficiary pursuant to the Plan.

 

2.2                               “Administrator” means the person or persons
designated by the Plan Sponsor in Section 1.05 of the Adoption Agreement to be
responsible for the administration of the Plan.  If no Administrator is
designated in the Adoption Agreement, the Administrator is the Plan Sponsor.

 

2.3                               “Adoption Agreement” means the agreement
adopted by the Plan Sponsor that establishes the Plan.

 

2.4                               “Beneficiary” means the persons, trusts,
estates or other entities entitled under Section 8.2 to receive benefits under
the Plan upon the death of a Participant.

 

2.5                               “Board” or “Board of Directors” means the
Board of Directors of the Plan Sponsor.

 

2.6                               “Bonus” means an amount of incentive
remuneration payable by the Employer to a Participant.

 

2.7                               “Change in Control” means the occurrence of an
event involving the Plan Sponsor that is described in Section 9.7.

 

2.8                               “Code” means the Internal Revenue Code of
1986, as amended.

 

2.9                               “Compensation” has the meaning specified in
Section 3.01 of the Adoption Agreement.

 

2.10                        “Director” means a non-employee member of the Board
who has been designated by the Employer as eligible to participate in the Plan.

 

2-1

--------------------------------------------------------------------------------


 

2.11                        “Disability”  means a determination by the
Administrator that the Participant is either (a) unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, or (b) is, by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or last for a continuous period of not less than twelve
months, receiving income replacement benefits for a period of not less than
three months under an accident and health plan covering employees of the
Employer.  A Participant will be considered to have incurred a Disability if he
is determined to be totally disabled by the Social Security Administration or
the Railroad Retirement Board.

 

2.12                        “Eligible Employee” means an employee of the
Employer who satisfies the requirements in Section 2.01 of the Adoption
Agreement.

 

2.13                        “Employer” means the Plan Sponsor and any other
entity which is authorized by the Plan Sponsor to participate in and, in fact,
does adopt the Plan.

 

2.14                        “ERISA” means the Employee Retirement Income
Security Act of 1974, as amended.

 

2.15                        “Identification Date” means the date as of which Key
Employees are determined which is specified in Section 1.06 of the Adoption
Agreement.

 

2.16                        “Key Employee” means an employee who satisfies the
conditions set forth in Section 9.6.

 

2.17                        “Participant” means an Eligible Employee or Director
who commences participation in the Plan in accordance with Article 3.

 

2.18                        “Plan” means the unfunded plan of deferred
compensation set forth herein, including the Adoption Agreement and any trust
agreement, as adopted by the Plan Sponsor and as amended from time to time.

 

2.19                        “Plan Sponsor” means the entity identified in
Section 1.03 of the Adoption Agreement or any successor by merger, consolidation
or otherwise.

 

2.20                        “Plan Year” means the period identified in
Section 1.02 of the Adoption Agreement.

 

2.21                        “Related Employer” means the Employer and (a) any
corporation that is a member of a controlled group of corporations as defined in
Code Section 414(b) that includes the Employer and (b) any trade or business
that is under common control as defined in Code Section 414(c) that includes the
Employer.

 

2-2

--------------------------------------------------------------------------------


 

2.22                        “Retirement” has the meaning specified in 6.01(f) of
the Adoption Agreement.

 

2.23                        “Separation from Service” means the date that the
Participant dies, retires or otherwise has a termination of employment with
respect to all entities comprising the Related Employer.  A Separation from
Service does not occur if the Participant is on military leave, sick leave or
other bona fide leave of absence if the period of leave does not exceed six
months or such longer period during which the Participant’s right to
re-employment is provided by statute or contract.  If the period of leave
exceeds six months and the Participant’s right to re-employment is not provided
either by statute or contract, a Separation from Service will be deemed to have
occurred on the first day following the six-month period.  If the period of
leave is due to any medically determinable physical or mental impairment that
can be expected to result in death or can be expected to last for a continuous
period of not less than six months, where the impairment causes the Participant
to be unable to perform the duties of his or her position of employment or any
substantially similar position of employment, a 29 month period of absence may
be substituted for the six month period.

 

Whether a termination of employment has occurred is based on whether the facts
and circumstances indicate that the Related Employer and the Participant
reasonably anticipated that no further services would be performed after a
certain date or that the level of bona fide services the Participant would
perform after such date (whether as an employee or as an independent contractor)
would permanently decrease to no more than 20 percent of the average level of
bona fide services performed (whether as an employee or an independent
contractor) over the immediately preceding 36 month period (or the full period
of services to the Related Employer if the employee has been providing services
to the Related Employer for less than 36 months).

 

An independent contractor is considered to have experienced a Separation from
Service with the Related Employer upon the expiration of the contract (or, in
the case of more than one contract, all contracts) under which services are
performed for the Related Employer if the expiration constitutes a good-faith
and complete termination of the contractual relationship.

 

If a Participant provides services as both an employee and an independent
contractor of the Related Employer, the Participant must separate from service
both as an employee and as an independent contractor to be treated as having
incurred a Separation from Service.  If a Participant ceases providing services
as an independent contractor and begins providing services as an employee, or
ceases providing services as an employee and begins providing services as an
independent

 

2-3

--------------------------------------------------------------------------------


 

contractor, the Participant will not be considered to have experienced a
Separation from Service until the Participant has ceased providing services in
both capacities.

 

If a Participant provides services both as an employee and as a member of the
board of directors of a corporate Related Employer (or an analogous position
with respect to a noncorporate Related Employer), the services provided as a
director are not taken into account in determining whether the Participant has
incurred a Separation from Service as an employee for purposes of a nonqualified
deferred compensation plan in which the Participant participates as an employee
that is not aggregated under Code Section 409A with any plan in which the
Participant participates as a director.

 

If a Participant provides services both as an employee and as a member of the
board of directors of a corporate related Employer (or an analogous position
with respect to a noncorporate Related Employer), the services provided as an
employee are not taken into account in determining whether the Participant has
experienced a Separation from Service as a director for purposes of a
nonqualified deferred compensation plan in which the Participant participates as
a director that is not aggregated under Code Section 409A with any plan in which
the Participant participates as an employee.

 

All determinations of whether a Separation from Service has occurred will be
made in a manner consistent with Code Section 409A and the final regulations
thereunder.

 

2.24                        “Unforeseeable Emergency” means a severe financial
hardship of the Participant resulting from an illness or accident of the
Participant, the Participant’s spouse, the Participant’s Beneficiary, or the
Participant’s dependent (as defined in Code Section 152, without regard to Code
section 152(b)(1), (b)(2) and (d)(1)(B); loss of the Participant’s property due
to casualty; or other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the control of the Participant.

 

2.25                        “Valuation Date” means each business day of the Plan
Year that the New York Stock Exchange is open.

 

2.26                        “Years of Service” means each one year period for
which the Participant receives service credit in accordance with the provisions
of Section 7.01(d) of the Adoption Agreement.

 

2-4

--------------------------------------------------------------------------------


 

ARTICLE 3 — PARTICIPATION

 

3.1                               Participation.  The Participants in the Plan
shall be those Directors and employees of the Employer who satisfy the
requirements of Section 2.01 of the Adoption Agreement.

 

3.2                               Termination of Participation.  The
Administrator may terminate a Participant’s participation in the Plan in a
manner consistent with Code Section 409A.  If the Employer terminates a
Participant’s participation before the Participant experiences a Separation from
Service the Participant’s vested Accounts shall be paid in accordance with the
provisions of Article 9.

 

3-1

--------------------------------------------------------------------------------


 

ARTICLE 4 — PARTICIPANT ELECTIONS

 

4.1                               Deferral Agreement.  If permitted by the Plan
Sponsor in accordance with Section 4.01 of the Adoption Agreement, each Eligible
Employee and Director may elect to defer his Compensation within the meaning of
Section 3.01 of the Adoption Agreement by executing in writing or
electronically, a deferral agreement in accordance with rules and procedures
established by the Administrator and the provisions of this Article 4.

 

A new deferral agreement must be timely executed for each Plan Year during which
the Eligible Employee or Director desires to defer Compensation.  An Eligible
Employee or Director who does not timely execute a deferral agreement shall be
deemed to have elected zero deferrals of Compensation for such Plan Year.

 

A deferral agreement may be changed or revoked during the period specified by
the Administrator.  Except as provided in Section 9.3 or in Section 4.01(c) of
the Adoption Agreement, a deferral agreement becomes irrevocable at the close of
the specified period.

 

4.2                               Amount of Deferral.  An Eligible Employee or
Director may elect to defer Compensation in any amount permitted by
Section 4.01(a) of the Adoption Agreement.

 

4.3                               Timing of Election to Defer.  Each Eligible
Employee or Director who desires to defer Compensation otherwise payable during
a Plan Year must execute a deferral agreement within the period preceding the
Plan Year specified by the Administrator.  Each Eligible Employee who desires to
defer Compensation that is a Bonus must execute a deferral agreement within the
period preceding the Plan Year during which the Bonus is earned that is
specified by the Administrator, except that if the Bonus can be treated as
performance based compensation as described in Code Section 409A(a)(4)(B)(iii),
the deferral agreement may be executed within the period specified by the
Administrator, which period, in no event, shall end after the date which is six
months prior to the end of the period during which the Bonus is earned, provided
the Participant has performed services continuously from the later of the
beginning of the performance period or the date the performance criteria are
established through the date the Participant executed the deferral agreement and
provided further that the compensation has not yet become ‘readily
ascertainable’ within the meaning of Reg. Sec 1.409A-2(a)(8).  In addition, if
the Compensation qualifies as ‘fiscal year compensation’ within the meaning of
Reg. Sec. 1.409A-2(a)(6), the deferral agreement may be made not later than the

 

4-1

--------------------------------------------------------------------------------


 

end of the Employer’s taxable year immediately preceding the first taxable year
of the Employer in which any services are performed for which such Compensation
is payable.

 

Except as otherwise provided below, an employee who is classified or designated
as an Eligible Employee during a Plan Year or a Director who is designated as
eligible to participate during a Plan Year may elect to defer Compensation
otherwise payable during the remainder of such Plan Year in accordance with the
rules of this Section 4.3 by executing a deferral agreement within the thirty
(30) day period beginning on the date the employee is classified or designated
as an Eligible Employee or the date the Director is designated as eligible,
whichever is applicable, if permitted by Section 4.01(b)(ii) of the Adoption
Agreement.  If Compensation is based on a specified performance period that
begins before the Eligible Employee or Director executes his deferral agreement,
the election will be deemed to apply to the portion of such Compensation equal
to the total amount of Compensation for the performance period multiplied by the
ratio of the number of days remaining in the performance period after the
election becomes irrevocable and effective over the total number of days in the
performance period.  The rules of this paragraph shall not apply unless the
Eligible Employee or Director can be treated as initially eligible in accordance
with Reg. Sec. 1.409A-2(a)(7).

 

4.4                               Election of Payment Schedule and Form of
Payment.

 

All elections of a payment schedule and a form of payment will be made in
accordance with rules and procedures established by the Administrator and the
provisions of this Section 4.4.

 

(a)           If the Plan Sponsor has elected to permit annual distribution
elections in accordance with Section 6.01(h) of the Adoption Agreement the
following rules apply.  At the time an Eligible Employee or Director completes a
deferral agreement, the Eligible Employee or Director must elect a distribution
event (which includes a specified time) and a form of payment for the
Compensation subject to the deferral agreement from among the options the Plan
Sponsor has made available for this purpose and which are specified in
6.01(b) of the Adoption Agreement.  Prior to the time required by Reg. Sec.
1.409A-2, the Eligible Employee or Director shall elect a distribution event
(which includes a specified time) and a form of payment for any Employer
contributions that may be credited to the Participant’s Account during the Plan
Year. If an Eligible Employee or Director fails to elect a distribution event,
he shall be deemed to have elected Separation from Service as the distribution
event.  If he fails to elect a form of payment, he shall be deemed to have
elected a lump sum form of payment.

 

4-2

--------------------------------------------------------------------------------


 

(b)           If the Plan Sponsor has elected not to permit annual distribution
elections in accordance with Section 6.01(h) of the Adoption Agreement the
following rules apply.  At the time an Eligible Employee or Director first
completes a deferral agreement but in no event later than the time required by
Reg. Sec. 1.409A-2, the Eligible Employee or Director must elect a distribution
event (which includes a specified time) and a form of payment for amounts
credited to his Account from among the options the Plan Sponsor has made
available for this purpose and which are specified in Section 6.01(b) of the
Adoption Agreement.  If an Eligible Employee or Director fails to elect a
distribution event, he shall be deemed to have elected Separation from Service
in the distribution event.  If the fails to elect a form of payment, he shall be
deemed to have elected a lump sum form of payment.

 

4-3

--------------------------------------------------------------------------------


 

ARTICLE 5 — EMPLOYER CONTRIBUTIONS

 

5.1                               Matching Contributions.  If elected by the
Plan Sponsor in Section 5.01(a) of the Adoption Agreement, the Employer will
credit the Participant’s Account with a matching contribution determined in
accordance with the formula specified in Section 5.01(a) of the Adoption
Agreement.  The matching contribution will be treated as allocated to the
Participant’s Account at the time specified in Section 5.01(a)(iii) of the
Adoption Agreement.

 

5.2                               Other Contributions.  If elected by the Plan
Sponsor in Section 5.01(b) of the Adoption Agreement, the Employer will credit
the Participant’s Account with a contribution determined in accordance with the
formula or method specified in Section 5.01(b) of the Adoption Agreement.  The
contribution will be treated as allocated to the Participant’s Account at the
time specified in Section 5.01(b)(iii) of the Adoption Agreement.

 

5-1

--------------------------------------------------------------------------------


 

ARTICLE 6 — ACCOUNTS AND CREDITS

 

6.1                               Establishment of Account.  For accounting and
computational purposes only, the Administrator will establish and maintain an
Account on behalf of each Participant which will reflect the credits made
pursuant to Section 6.2, distributions or withdrawals, along with the earnings,
expenses, gains and losses allocated thereto, attributable to the hypothetical
investments made with the amounts in the Account as provided in Article 7.  The
Administrator will establish and maintain such other records and accounts, as it
decides in its discretion to be reasonably required or appropriate to discharge
its duties under the Plan.

 

6.2                               Credits to Account.  A Participant’s Account
will be credited for each Plan Year with the amount of his elective deferrals
under Section 4.1 at the time the amount subject to the deferral election would
otherwise have been payable to the Participant and the amount of Employer
contributions treated as allocated on his behalf under Article 5.

 

6-1

--------------------------------------------------------------------------------


 

ARTICLE 7 — INVESTMENT OF CONTRIBUTIONS

 

7.1                               Investment Options.  The amount credited to
each Account shall be treated as invested in the investment options designated
for this purpose by the Administrator.

 

7.2                               Adjustment of Accounts.  The amount credited
to each Account shall be adjusted for hypothetical investment earnings,
expenses, gains or losses in an amount equal to the earnings, expenses, gains or
losses attributable to the investment options selected by the party designated
in Section 9.01 of the Adoption Agreement from among the investment options
provided in Section 7.1.  If permitted by Section 9.01 of the Adoption
Agreement, a Participant (or the Participant’s Beneficiary after the death of
the Participant) may, in accordance with rules and procedures established by the
Administrator, select the investments from among the options provided in
Section 7.1 to be used for the purpose of calculating future hypothetical
investment adjustments to the Account or to future credits to the Account under
Section 6.2 effective as of the Valuation Date coincident with or next following
notice to the Administrator.  Each Account shall be adjusted as of each
Valuation Date to reflect: (a) the hypothetical earnings, expenses, gains and
losses described above; (b) amounts credited pursuant to Section 6.2; and
(c) distributions or withdrawals.  In addition, each Account may be adjusted for
its allocable share of the hypothetical costs and expenses associated with the
maintenance of the hypothetical investments provided in Section 7.1.

 

7-1

--------------------------------------------------------------------------------


 

ARTICLE 8 — RIGHT TO BENEFITS

 

8.1                               Vesting.  A Participant, at all times, has a
100% nonforfeitable interest in the amounts credited to his Account attributable
to his elective deferrals made in accordance with Section 4.1.

 

A Participant’s right to the amounts credited to his Account attributable to
Employer contributions made in accordance with Article 5 shall be determined in
accordance with the relevant schedule and provisions in Section 7.01 of the
Adoption Agreement. Upon a Separation from Service and after application of the
provisions of Section 7.01 of the Adoption Agreement, the Participant shall
forfeit the nonvested portion of his Account.

 

8.2                               Death.  The Plan Sponsor may elect to
accelerate vesting upon the death of the Participant in accordance with
Section 7.01(c) of the Adoption Agreement and/or to accelerate distributions
upon Death in accordance with Section 6.01(b) or Section 6.01(d) of the Adoption
Agreement.  If the Plan Sponsor does not elect to accelerate distributions upon
death in accordance with Section 6.01(b) or Section 6.01(d) of the Adoption
Agreement, the vested amount credited to the Participant’s Account will be paid
in accordance with the provisions of Article 9.

 

A Participant may designate a Beneficiary or Beneficiaries, or change any prior
designation of Beneficiary or Beneficiaries in accordance with rules and
procedures established by the Administrator.

 

A copy of the death notice or other sufficient documentation must be filed with
and approved by the Administrator.  If upon the death of the Participant there
is, in the opinion of the Administrator, no designated Beneficiary for part or
all of the Participant’s vested Account, such amount will be paid to his estate
(such estate shall be deemed to be the Beneficiary for purposes of the Plan) in
accordance with the provisions of Article 9.

 

8.3                               Disability.  If the Plan Sponsor has elected
to accelerate vesting upon the occurrence of a Disability in accordance with
Section 7.01(c) of the Adoption Agreement and/or to permit distributions upon
Disability in accordance with Section 6.01(b) or Section 6.01(d) of the Adoption
Agreement, the determination of whether a Participant has incurred a Disability
shall be made by the Administrator in its sole discretion in a manner consistent
with the requirements of Code Section 409A.

 

8-1

--------------------------------------------------------------------------------


 

ARTICLE 9 — DISTRIBUTION OF BENEFITS

 

9.1                               Amount of Benefits.  The vested amount
credited to a Participant’s Account as determined under Articles 6, 7 and 8
shall determine and constitute the basis for the value of benefits payable to
the Participant under the Plan.

 

9.2                               Method and Timing of Distributions.  Except as
otherwise provided in this Article 9, distributions under the Plan shall be made
in accordance with the elections made or deemed made by the Participant under
Article 4.  Subject to the provisions of Section 9.6 requiring a six month delay
for certain distributions to Key Employees, distributions following a payment
event shall commence at the time specified in Section 6.01(a) of the Adoption
Agreement.  If permitted by Section 6.01(g) of the Adoption Agreement, a
Participant may elect, at least twelve months before a scheduled distribution
event, to delay the payment date for a minimum period of sixty months from the
originally scheduled date of payment, provided the election does not take effect
for at least twelve months from the date on which the election is made.  The
distribution election change must be made in accordance with procedures and
rules established by the Administrator.  The Participant may, at the same time
the date of payment is deferred, change the form of payment but such change in
the form of payment may not effect an acceleration of payment in violation of
Code Section 409A or the provisions of Reg. Sec. 1.409A-2(b).  For purposes of
this Section 9.2, a series of installment payments is always treated as a single
payment and not as a series of separate payments.

 

9.3                               Unforeseeable Emergency.  A Participant may
request a distribution due to an Unforeseeable Emergency if the Plan Sponsor has
elected to permit Unforeseeable Emergency withdrawals under Section 8.01(a) of
the Adoption Agreement.  The request must be in writing and must be submitted to
the Administrator along with evidence that the circumstances constitute an
Unforeseeable Emergency. The Administrator has the discretion to require
whatever evidence it deems necessary to determine whether a distribution is
warranted, and may require the Participant to certify that the need cannot be
met from other sources reasonably available to the Participant.   Whether a
Participant has incurred an Unforeseeable Emergency will be determined by the
Administrator on the basis of the relevant facts and circumstances in its sole
discretion, but, in no event, will an Unforeseeable Emergency be deemed to exist
if the hardship can be relieved:  (a) through reimbursement or compensation by
insurance or otherwise, (b) by liquidation of the Participant’s assets to the
extent such liquidation would not itself cause severe financial hardship, or
(c) by cessation of deferrals under the Plan.  A distribution due to an

 

9-1

--------------------------------------------------------------------------------


 

Unforeseeable Emergency must be limited to the amount reasonably necessary to
satisfy the emergency need and may include any amounts necessary to pay any
federal, state, foreign or local income taxes and penalties reasonably
anticipated to result from the distribution.  The distribution will be made in
the form of a single lump sum cash payment.  If permitted by Section 8.01(b) of
the Adoption Agreement, a Participant’s deferral elections for the remainder of
the Plan Year will be cancelled upon a withdrawal due to an Unforeseeable
Emergency.  If the payment of all or any portion of the Participant’s vested
Account is being delayed in accordance with Section 9.6 at the time he
experiences an Unforeseeable Emergency, the amount being delayed shall not be
subject to the provisions of this Section 9.3 until the expiration of the six
month period of delay required by section 9.6.

 

9.4                               Payment Election Overrides.  If the Plan
Sponsor has elected one or more payment election overrides in accordance with
Section 6.01(d) of the Adoption Agreement, the following provisions apply.  Upon
the occurrence of the first event selected by the Plan Sponsor, the remaining
vested amount credited to the Participant’s Account shall be paid in the form
designated to the Participant or his Beneficiary regardless of whether the
Participant had made different elections of time and /or form of payment or
whether the Participant was receiving installment payments at the time of the
event.

 

9.5                               Cashouts Of Amounts Not Exceeding Stated
Limit.  If the vested amount credited to the Participant’s Account does not
exceed the limit established for this purpose by the Plan Sponsor in
Section 6.01(e) of the Adoption Agreement at the time he incurs a Separation
from Service for any reason, the Employer shall distribute such amount to the
Participant at the time specified in Section 6.01(a) of the Adoption Agreement
in a single lump sum cash payment following such Separation from Service
regardless of whether the Participant had made different elections of time or
form of payment as to the vested amount credited to his Account or whether the
Participant was receiving installments at the time of such termination.  A
Participant’s Account, for purposes of this Section 9.5, shall include any
amounts described in Section 1.3.

 

9.6                               Required Delay in Payment to Key Employees. 
Except as otherwise provided in this Section 9.6, a distribution made on account
of Separation from Service (or Retirement, if applicable) to a Participant who
is a Key Employee as of the date of his Separation from Service (or Retirement,
if applicable) shall not be made before the date which is six months after the
Separation from Service (or Retirement, if applicable).  If payments to a Key
Employee are delayed in accordance with this Section 9.6, the payments to which
the Key Employee would otherwise have been entitled

 

9-2

--------------------------------------------------------------------------------


 

during the six month period shall be accumulated and paid in a single lump sum
at the time specified in Section 6.01(a) of the Adoption Agreement after the six
month period elapses.

 

(a) A Participant is treated as a Key Employee if (i) he is employed by a
Related Employer any of whose stock is publicly traded on an established
securities market, and (ii) he satisfies the requirements of Code
Section 416(i)(1)(A)(i), (ii) or (iii), determined without regard to Code
Section 416(i)(5), at any time during the twelve month period ending on the
Identification Date.

 

(b) A Participant who is a Key Employee on an Identification Date shall be
treated as a Key Employee for purposes of the six month delay in distributions
for the twelve month period beginning on the first day of a month no later than
the fourth month following the Identification Date.  The Identification Date and
the effective date of the delay in distributions shall be determined in
accordance with Section 1.06 of the Adoption Agreement.

 

(c) The Plan Sponsor may elect to apply an alternative method to identify
Participants who will be treated as Key Employees for purposes of the six month
delay in distributions if the method satisfies each of the following
requirements.  The alternative method is reasonably designed to include all Key
Employees, is an objectively determinable standard providing no direct or
indirect election to any Participant regarding its application, and results in
either all Key Employees or no more than 200 Key Employees being identified in
the class as of any date.  Use of an alternative method that satisfies the
requirements of this Section 9.6(c ) will not be treated as a change in the time
and form of payment for purposes of Reg. Sec. 1.409A-2(b).

 

(d) The six month delay does not apply to payments described
in Section 9.9(a),(b) or (d) or to payments that occur after the death of the
Participant.  If the payment of all or any portion of the Participant’s vested
Account is being delayed in accordance with this Section 9.6 at the time he
incurs a Disability which would otherwise require a distribution under the terms
of the Plan, no amount shall be paid until the expiration of the six month
period of delay required by this Section 9.6.

 

9.7                               Change in Control.  If the Plan Sponsor has
elected to permit distributions upon a Change in Control, the following
provisions shall apply.  A distribution made upon a Change in Control will be
made at the time specified in Section 6.01(a) of the Adoption Agreement in the
form

 

9-3

--------------------------------------------------------------------------------


 

elected by the Participant in accordance with the procedures described in
Article 4.  Alternatively, if the Plan Sponsor has elected in accordance with
Section 11.02 of the Adoption Agreement to require distributions upon a Change
in Control, the Participant’s remaining vested Account shall be paid to the
Participant or the Participant’s Beneficiary at the time specified in
Section 6.01(a) of the Adoption Agreement as a single lump sum payment.  A
Change in Control, for purposes of the Plan, will occur upon a change in the
ownership of the Plan Sponsor, a change in the effective control of the Plan
Sponsor or a change in the ownership of a substantial portion of the assets of
the Plan Sponsor, but only if elected by the Plan Sponsor in Section 11.03 of
the Adoption Agreement.  The Plan Sponsor, for this purpose, includes any
corporation identified in this Section 9.7.  All distributions made in
accordance with this Section 9.7 are subject to the provisions of Section 9.6.

 

If a Participant continues to make deferrals in accordance with Article 4 after
he has received a distribution due to a Change in Control, the residual amount
payable to the Participant shall be paid at the time and in the form specified
in the elections he makes in accordance with Article 4 or upon his death or
Disability as provided in Article 8.

 

Whether a Change in Control has occurred will be determined by the Administrator
in accordance with the rules and definitions set forth in this Section 9.7.  A
distribution to the Participant will be treated as occurring upon a Change in
Control if the Plan Sponsor terminates the Plan in accordance with Section 10.2
and distributes the Participant’s benefits within twelve months of a Change in
Control as provided in Section 10.3.

 

(a)                     Relevant Corporations.  To constitute a Change in
Control for purposes of the Plan, the event must relate to (i) the corporation
for whom the Participant is performing services at the time of the Change in
Control, (ii) the corporation that is liable for the payment of the
Participant’s benefits under the Plan (or all corporations liable if more than
one corporation is liable) but only if either the deferred compensation is
attributable to the performance of services by the Participant for such
corporation (or corporations) or there is a bona fide business purpose for such
corporation (or corporations) to be liable for such payment and, in either case,
no significant purpose of making such corporation (or corporations) liable for
such payment is the avoidance of federal income tax, or (iii) a corporation that
is a majority shareholder of a corporation identified in (i) or (ii), or any
corporation in a chain of corporations in which each corporation is a majority
shareholder of another corporation in the chain, ending in a corporation
identified in (i) or (ii).  A majority shareholder is defined as a shareholder
owning more than fifty percent (50%) of the total

 

9-4

--------------------------------------------------------------------------------


 

fair market value and voting power of such corporation.

 

(b)                     Stock Ownership.  Code Section 318(a) applies for
purposes of determining stock ownership.  Stock underlying a vested option is
considered owned by the individual who owns the vested option (and the stock
underlying an unvested option is not considered owned by the individual who
holds the unvested option).  If, however, a vested option is exercisable for
stock that is not substantially vested (as defined by Treasury Regulation
Section 1.83-3(b) and (j)) the stock underlying the option is not treated as
owned by the individual who holds the option.

 

(c)                      Change in the Ownership of a Corporation.  A change in
the ownership of a corporation occurs on the date that any one person or more
than one person acting as a group, acquires ownership of stock of the
corporation that, together with stock held by such person or group, constitutes
more than fifty percent (50%) of the total fair market value or total voting
power of the stock of such corporation.  If any one person or more than one
person acting as a group is considered to own more than fifty percent (50%) of
the total fair market value or total voting power of the stock of a corporation,
the acquisition of additional stock by the same person or persons is not
considered to cause a change in the ownership of the corporation (or to cause a
change in the effective control of the corporation as discussed below in
Section 9.7(d)).  An increase in the percentage of stock owned by any one
person, or persons acting as a group, as a result of a transaction in which the
corporation acquires its stock in exchange for property will be treated as an
acquisition of stock.  Section 9.7(c) applies only when there is a transfer of
stock of a corporation (or issuance of stock of a corporation) and stock in such
corporation remains outstanding after the transaction.  For purposes of this
Section 9.7(c), persons will not be considered to be acting as a group solely
because they purchase or own stock of the same corporation at the same time or
as a result of a public offering.  Persons will, however, be considered to be
acting as a group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the corporation.  If a person, including an entity, owns stock in both
corporations that enter into a merger, consolidation, purchase or acquisition of
stock, or similar transaction, such shareholder is considered to be acting as a
group with other shareholders in a corporation only with respect to ownership in
that corporation prior to the transaction giving rise to the change and not with
respect to the ownership interest in the other corporation.

 

9-5

--------------------------------------------------------------------------------


 

(d)                     Change in the effective control of a corporation.  A
change in the effective control of a corporation occurs on the date that either
(i) any one person, or more than one person acting as a group, acquires (or has
acquired during the twelve month period ending on the date of the most recent
acquisition by such person or persons) ownership of stock of the corporation
possessing fifty percent (50%) or more of the total voting power of the stock of
such corporation, or (ii) a majority of members of the corporation’s board of
directors is replaced during any twelve month period by directors whose
appointment or election is not endorsed by a at least two-thirds of the members
of the corporation’s board of directors prior to the date of the appointment or
election, provided that for purposes of this paragraph (ii), the term
corporation refers solely to the relevant corporation identified in
Section 9.7(a) for which no other corporation is a majority shareholder for
purposes of Section 9.7(a).  In the absence of an event described in
Section 9.7(d)(i) or (ii), a change in the effective control of a corporation
will not have occurred.  A change in effective control may also occur in any
transaction in which either of the two corporations involved in the transaction
has a change in the ownership of such corporation as described in
Section 9.7(c) or a change in the ownership of a substantial portion of the
assets of such corporation as described in Section 9.7(e).  If any one person,
or more than one person acting as a group, is considered to effectively control
a corporation within the meaning of this Section 9.7(d), the acquisition of
additional control of the corporation by the same person or persons is not
considered to cause a change in the effective control of the corporation or to
cause a change in the ownership of the corporation within the meaning of
Section 9.7(c).  For purposes of this Section 9.7(d), persons will or will not
be considered to be acting as a group in accordance with rules similar to those
set forth in Section 9.7(c) with the following exception.  If a person,
including an entity, owns stock in both corporations that enter into a merger,
consolidation, purchase or acquisition of stock, or similar transaction, such
shareholder is considered to be acting as a group with other shareholders in a
corporation only with respect to the ownership in that corporation prior to the
transaction giving rise to the change and not with respect to the ownership
interest in the other corporation.

 

(e)                      Change in the ownership of a substantial portion of a
corporation’s assets.  A change in the ownership of a substantial portion of a
corporation’s assets occurs on the date that any one person, or more than one
person acting as a group (as determined in accordance with rules similar to
those set forth in Section 9.7(d)), acquires (or has acquired during the twelve
month period ending on the date of the most recent acquisition by such person or
persons) assets from the corporation that have a total gross fair market value

 

9-6

--------------------------------------------------------------------------------


 

equal to or more than forty percent (50%) of the total gross fair market value
of all of the assets of the corporation immediately prior to such acquisition or
acquisitions.  For this purpose, gross fair market value means the value of the
assets of the corporation or the value of the assets being disposed of
determined without regard to any liabilities associated with such assets.  There
is no Change in Control event under this Section 9.7(e) when there is a transfer
to an entity that is controlled by the shareholders of the transferring
corporation immediately after the transfer.  A transfer of assets by a
corporation is not treated as a change in ownership of such assets if the assets
are transferred to (i) a shareholder of the corporation (immediately before the
asset transfer) in exchange for or with respect to its stock, (ii) an entity,
fifty percent (50%) or more of the total value or voting power of which is
owned, directly or indirectly, by the corporation, (iii) a person, or more than
one person acting as a group, that owns, directly or indirectly, fifty percent
(50%) or more of the total value or voting power of all the outstanding stock of
the corporation, or (iv) an entity, at least fifty (50%) of the total value or
voting power of which is owned, directly or indirectly, by a person described in
Section 9.7(e)(iii).  For purposes of the foregoing, and except as otherwise
provided, a person’s status is determined immediately after the transfer of
assets.

 

9.8                               Permissible Delays in Payment.  Distributions
may be delayed beyond the date payment would otherwise occur in accordance with
the provisions of Articles 8 and 9 in any of the following circumstances as long
as the Employer treats all payments to similarly situated Participants on a
reasonably consistent basis.

 

(a)                       The Employer may delay payment if it reasonably
anticipates that its deduction with respect to such payment would be limited or
eliminated by the application of Code Section 162(m).  Payment must be made
during the Participant’s first taxable year in which the Employer reasonably
anticipates, or should reasonably anticipate, that if the payment is made during
such year the deduction of such payment will not be barred by the application of
Code Section 162(m) or during the period beginning with the Participant’s
Separation from Service and ending on the later of the last day of the
Employer’s taxable year in which the Participant separates from service or the
15th day of the third month following the Participant’s Separation from
Service.  If a scheduled payment to a Participant is delayed in accordance with
this Section 9.8(a), all scheduled payments to the Participant that could be
delayed in accordance with this Section 9.8(a) will also be delayed.

 

9-7

--------------------------------------------------------------------------------


 

(b)                       The Employer may also delay payment if it reasonably
anticipates that the making of the payment will violate federal securities laws
or other applicable laws provided payment is made at the earliest date on which
the Employer reasonably anticipates that the making of the payment will not
cause such violation.

 

(c)                        The Employer reserves the right to amend the Plan to
provide for a delay in payment upon such other events and conditions as the
Secretary of the Treasury may prescribe in generally applicable guidance
published in the Internal Revenue Bulletin.

 

9.9                               Permitted Acceleration of Payment.  The
Employer may permit acceleration of the time or schedule of any payment or
amount scheduled to be paid pursuant to a payment under the Plan provided such
acceleration would be permitted by the provisions of Reg. Sec. 1.409A-3(j)(4),
including the following events:

 

(a)                                 Domestic Relations Order.  A payment may be
accelerated if such payment is made to an alternate payee pursuant to and
following the receipt and qualification of a domestic relations order as defined
in Code Section 414(p).

 

(b)                                 Compliance with Ethics Agreements and Legal
Requirements.  A payment may be accelerated as may be necessary to comply with
ethics agreements with the Federal government or as may be reasonably necessary
to avoid the violation of Federal, state, local or foreign ethics law or
conflicts of laws, in accordance with the requirements of Code Section 409A.

 

(c)                                  De Minimis Amounts.  A payment will be
accelerated if (i) the amount of the payment is not greater than the applicable
dollar amount under Code Section 402(g)(1)(B), (ii) at the time the payment is
made the amount constitutes the Participant’s entire interest under the Plan and
all other plans that are aggregated with the Plan under Reg. Sec.
1.409A-1(c)(2).

 

(d)                                 FICA Tax.  A payment may be accelerated to
the extent required to pay the Federal Insurance Contributions Act tax imposed
under Code Sections 3101, 3121(a) and 3121(v)(2) of the Code with respect to
compensation deferred under the Plan (the “FICA Amount”).  Additionally, a
payment may be accelerated to pay the income tax on wages imposed under Code
Section 3401 of the Code on the FICA Amount and to pay the additional income tax
at source on wages attributable to the pyramiding Code Section 3401 wages and
taxes.  The total payment under this subsection (d) may not exceed the aggregate
of the FICA Amount and the income tax withholding related to the FICA Amount.

 

9-8

--------------------------------------------------------------------------------


 

(e)                                  Section 409A Additional Tax.  A payment may
be accelerated if the Plan fails to meet the requirements of Code Section 409A;
provided that such payment may not exceed the amount required to be included in
income as a result of the failure to comply with the requirements of Code
Section 409A.

 

(f)                                   Offset.  A payment may be accelerated in
the Employer’s discretion as satisfaction of a debt of the Participant to the
Employer, where such debt is incurred in the ordinary course of the service
relationship between the Participant and the Employer, the entire amount of the
reduction in any of the Employer’s taxable years does not exceed $5,000, and the
reduction is made at the same time and in the same amount as the debt otherwise
would have been due and collected from the Participant.

 

(g)                                  Other Events.  A payment may be accelerated
in the Administrator’s discretion in connection with such other events and
conditions as permitted by Code Section 409A.

 

9-9

--------------------------------------------------------------------------------


 

ARTICLE 10 — AMENDMENT AND TERMINATION

 

10.1                        Amendment by Plan Sponsor.  The Plan Sponsor
reserves the right to amend the Plan (for itself and each Employer) through
action of its Board of Directors.  No amendment can directly or indirectly
deprive any current or former Participant or Beneficiary of all or any portion
of his Account which had accrued and vested prior to the amendment.

 

10.2                        Plan Termination Following Change in Control or
Corporate Dissolution.  If so elected by the Plan Sponsor in 11.01 of the
Adoption Agreement, the Plan Sponsor reserves the right to terminate the Plan
and distribute all amounts credited to all Participant Accounts within the 30
days preceding or the twelve months following a Change in Control as determined
in accordance with the rules set forth in Section 9.7. For this purpose, the
Plan will be treated as terminated only if all agreements, methods, programs and
other arrangements sponsored by the Related Employer immediately after the
Change in Control which are treated as a single plan under Reg. Sec.
1.409A-1(c)(2) are also terminated so that all participants under the Plan and
all similar arrangements are required to receive all amounts deferred under the
terminated arrangements within twelve months of the date the Plan Sponsor
irrevocably takes all necessary action to terminate the arrangements. In
addition, the Plan Sponsor reserves the right to terminate the Plan within
twelve months of a corporate dissolution taxed under Code Section 331 or with
the approval of a bankruptcy court pursuant to 11 U. S. C.
Section 503(b)(1)(A) provided that amounts deferred under the Plan are included
in the gross incomes of Participants in the latest of (a) the calendar year in
which the termination and liquidation occurs, (b) the first calendar year in
which the amount is no longer subject to a substantial risk of forfeiture, or
(c) the first calendar year in which payment is administratively practicable.

 

10.3                        Other Plan Terminations.  The Plan Sponsor retains
the discretion to terminate the Plan if (a) all arrangements sponsored by the
Plan Sponsor that would be aggregated with any terminated arrangement under Code
Section 409A and Reg. Sec. 1.409A-1(c)(2) are terminated, (b) no payments other
than payments that would be payable under the terms of the arrangements if the
termination had not occurred are made within twelve months of the termination of
the arrangements, (c) all payments are made within twenty-four months of the
date the Plan Sponsor takes all necessary action to irrevocably terminate and
liquidate the arrangements, (d) the Plan Sponsor does not adopt a new
arrangement that would be aggregated with any terminated arrangement under Code
Section 409A and the regulations thereunder at any time within the three year
period following the date of termination of the arrangement, and (e) the
termination does not occur proximate to a downturn in the financial health

 

10-1

--------------------------------------------------------------------------------


 

of the Plan sponsor.  The Plan Sponsor also reserves the right to amend the Plan
to provide that termination of the Plan will occur under such conditions and
events as may be prescribed by the Secretary of the Treasury in generally
applicable guidance published in the Internal Revenue Bulletin.

 

10-2

--------------------------------------------------------------------------------


 

ARTICLE 11 — THE TRUST

 

11.1                        Establishment of Trust.  The Plan Sponsor may but is
not required to establish a trust to hold amounts which the Plan Sponsor may
contribute from time to time to correspond to some or all amounts credited to
Participants under Section 6.2.  In the event that the Plan Sponsor wishes to
establish a trust to provide a source of funds for the payment of Plan benefits,
any such trust shall be constructed to constitute an unfunded arrangement that
does not affect the status of the Plan as an unfunded plan for purposes of Title
I of ERISA and the Code.  If the Plan Sponsor elects to establish a trust in
accordance with Section 10.01 of the Adoption Agreement, the provisions of
Sections 11.2 and 11.3 shall become operative.

 

11.2                        Rabbi Trust.  Any trust established by the Plan
Sponsor shall be between the Plan Sponsor and a trustee pursuant to a separate
written agreement under which assets are held, administered and managed, subject
to the claims of the Plan Sponsor’s creditors in the event of the Plan Sponsor’s
insolvency.  The trust is intended to be treated as a rabbi trust in accordance
with existing guidance of the Internal Revenue Service, and the establishment of
the trust shall not cause the Participant to realize current income on amounts
contributed thereto.  The Plan Sponsor must notify the trustee in the event of a
bankruptcy or insolvency.

 

11.3                        Investment of Trust Funds.  Any amounts contributed
to the trust by the Plan Sponsor shall be invested by the trustee in accordance
with the provisions of the trust and the instructions of the Administrator. 
Trust investments need not reflect the hypothetical investments selected by
Participants under Section 7.1 for the purpose of adjusting Accounts and the
earnings or investment results of the trust need not affect the hypothetical
investment adjustments to Participant Accounts under the Plan.

 

11-1

--------------------------------------------------------------------------------


 

ARTICLE 12 — PLAN ADMINISTRATION

 

12.1                        Powers and Responsibilities of the Administrator. 
The Administrator has the full power and the full responsibility to administer
the Plan in all of its details, subject, however, to the applicable requirements
of ERISA.  The Administrator’s powers and responsibilities include, but are not
limited to, the following:

 

(a)                                 To make and enforce such rules and
procedures as it deems necessary or proper for the efficient administration of
the Plan;

 

(b)                                 To interpret the Plan, its interpretation
thereof to be final, except as provided in Section 12.2, on all persons claiming
benefits under the Plan;

 

(c)                                  To decide all questions concerning the Plan
and the eligibility of any person to participate in the Plan;

 

(d)                                 To administer the claims and review
procedures specified in Section 12.2;

 

(e)                                  To compute the amount of benefits which
will be payable to any Participant, former Participant or Beneficiary in
accordance with the provisions of the Plan;

 

(f)                                   To determine the person or persons to whom
such benefits will be paid;

 

(g)                                  To authorize the payment of benefits;

 

(h)                                 To comply with the reporting and disclosure
requirements of Part 1 of Subtitle B of Title I of ERISA;

 

(i)                                     To appoint such agents, counsel,
accountants, and consultants as may be required to assist in administering the
Plan;

 

(j)                                    By written instrument, to allocate and
delegate its responsibilities, including the formation of an Administrative
Committee to administer the Plan.

 

12-1

--------------------------------------------------------------------------------


 

12.2                        Claims and Review Procedures.

 

(a)                                 Claims Procedure.

 

If any person believes he is being denied any rights or benefits under the Plan,
such person may file a claim in writing with the Administrator.  If any such
claim is wholly or partially denied, the Administrator will notify such person
of its decision in writing.  Such notification will contain (i) specific reasons
for the denial, (ii) specific reference to pertinent Plan provisions, (iii) a
description of any additional material or information necessary for such person
to perfect such claim and an explanation of why such material or information is
necessary, and (iv) a description of the Plan’s review procedures and the time
limits applicable to such procedures, including a statement of the person’s
right to bring a civil action following an adverse decision on review.  Such
notification will be given within 90 days (45 days in the case of a claim
regarding Disability) after the claim is received by the Administrator.  The
Administrator may extend the period for providing the notification by 90 days
(30 days in the case of a claim regarding Disability) if special circumstances
require an extension of time for processing the claim and if written notice of
such extension and circumstance is given to such person within the initial 90
day period (45 day period in the case of a claim regarding Disability).  If such
notification is not given within such period, the claim will be considered
denied as of the last day of such period and such person may request a review of
his claim.

 

(b)                                 Review Procedure.

 

Within 60 days (180 days in the case of a claim regarding Disability) after the
date on which a person receives a written notification of denial of claim (or,
if written notification is not provided, within 60 days (180 days in the case of
a claim regarding Disability) of the date denial is considered to have
occurred), such person (or his duly authorized representative) may (i) file a
written request with the Administrator for a review of his denied claim and of
pertinent documents and (ii) submit written issues and comments to the
Administrator.  The Administrator will notify such person of its decision in
writing.  Such notification will be written in a manner calculated to be
understood by such person and will contain specific reasons for the decision as
well as specific references to pertinent Plan provisions.  The notification will
explain that the person is entitled to receive, upon request and free of charge,

 

12-2

--------------------------------------------------------------------------------


 

reasonable access to and copies of all pertinent documents and has the right to
bring a civil action following an adverse decision on review.  The decision on
review will be made within 60 days (45 days in the case of a claim regarding
Disability).  The Administrator may extend the period for making the decision on
review by 60 days (45 days in the case of a claim regarding Disability) if
special circumstances require an extension of time for processing the request
such as an election by the Administrator to hold a hearing, and if written
notice of such extension and circumstances is given to such person within the
initial 60-day period (45 days in the case of a claim regarding Disability).  If
the decision on review is not made within such period, the claim will be
considered denied.

 

(c)                                  Exhaustion of Claims Procedures and Right
to Bring Legal Claim

 

No action at law or equity shall be brought more than one (1) year after the
Administrator’s affirmation of a denial of a claim, or, if earlier, more than
four (4) years after the facts or events giving rising to the claimant’s
allegation(s) or claim(s) first occurred.

 

12.3                        Plan Administrative Costs.  All reasonable costs and
expenses (including legal, accounting, and employee communication fees) incurred
by the Administrator in administering the Plan shall be paid by the Plan to the
extent not paid by the Employer.

 

12-3

--------------------------------------------------------------------------------


 

ARTICLE 13 — MISCELLANEOUS

 

13.1                        Unsecured General Creditor of the Employer. 
Participants and their Beneficiaries, heirs, successors and assigns shall have
no legal or equitable rights, interests or claims in any property or assets of
the Employer.  For purposes of the payment of benefits under the Plan, any and
all of the Employer’s assets shall be, and shall remain, the general, unpledged,
unrestricted assets of the Employer.  Each Employer’s obligation under the Plan
shall be merely that of an unfunded and unsecured promise to pay money in the
future.

 

13.2                        Employer’s Liability.  Each Employer’s liability for
the payment of benefits under the Plan shall be defined only by the Plan and by
the deferral agreements entered into between a Participant and the Employer.  An
Employer shall have no obligation or liability to a Participant under the Plan
except as provided by the Plan and a deferral agreement or agreements.  An
Employer shall have no liability to Participants employed by other Employers.

 

13.3                        Limitation of Rights.  Neither the establishment of
the Plan, nor any amendment thereof, nor the creation of any fund or account,
nor the payment of any benefits, will be construed as giving to the Participant
or any other person any legal or equitable right against the Employer, the Plan
or the Administrator, except as provided herein; and in no event will the terms
of employment or service of the Participant be modified or in any way affected
hereby.

 

13.4                        Anti-Assignment.  Except as may be necessary to
fulfill a domestic relations order within the meaning of Code Section 414(p),
none of the benefits or rights of a Participant or any Beneficiary of a
Participant shall be subject to the claim of any creditor.  In particular, to
the fullest extent permitted by law, all such benefits and rights shall be free
from attachment, garnishment, or any other legal or equitable process available
to any creditor of the Participant and his or her Beneficiary.  Neither the
Participant nor his or her Beneficiary shall have the right to alienate,
anticipate, commute, pledge, encumber, or assign any of the payments which he or
she may expect to receive, contingently or otherwise, under the Plan, except the
right to designate a Beneficiary to receive death benefits provided hereunder. 
Notwithstanding the preceding, the benefit payable from a Participant’s Account
may be reduced, at the discretion of the administrator, to satisfy any debt or
liability to the Employer.

 

13.5                        Facility of Payment.  If the Administrator
determines, on the basis of medical reports or other evidence satisfactory to
the Administrator, that the recipient of any benefit payments under the Plan is
incapable of handling his affairs by reason of minority, illness, infirmity or
other incapacity, the Administrator may

 

13-1

--------------------------------------------------------------------------------


 

direct the Employer to disburse such payments to a person or institution
designated by a court which has jurisdiction over such recipient or a person or
institution otherwise having the legal authority under State law for the care
and control of such recipient. The receipt by such person or institution of any
such payments therefore, and any such payment to the extent thereof, shall
discharge the liability of the Employer, the Plan and the Administrator for the
payment of benefits hereunder to such recipient.

 

13.6                        Notices.  Any notice or other communication to the
Employer or Administrator in connection with the Plan shall be deemed delivered
in writing if addressed to the Plan Sponsor at the address specified in
Section 1.03 of the Adoption Agreement and if either actually delivered at said
address or, in the case or a letter, 5 business days shall have elapsed after
the same shall have been deposited in the United States mails, first-class
postage prepaid and registered or certified.

 

13.7                        Tax Withholding.  If the Employer concludes that tax
is owing with respect to any deferral or payment hereunder, the Employer shall
withhold such amounts from any payments due the Participant or from amounts
deferred, as permitted by law, or otherwise make appropriate arrangements with
the Participant or his Beneficiary for satisfaction of such obligation.  Tax,
for purposes of this Section 13.7 means any federal, state, local or any other
governmental income tax, employment or payroll tax, excise tax, or any other tax
or assessment owing with respect to amounts deferred, any earnings thereon, and
any payments made to Participants under the Plan.

 

13.8                        Indemnification. (a) Each Indemnitee (as defined in
Section 13.8(e)) shall be indemnified and held harmless by the Employer for all
actions taken by him and for all failures to take action (regardless of the date
of any such action or failure to take action), to the fullest extent permitted
by the law of the jurisdiction in which the Employer is incorporated, against
all expense, liability, and loss (including, without limitation, attorneys’
fees, judgments, fines, taxes, penalties, and amounts paid or to be paid in
settlement) reasonably incurred or suffered by the Indemnitee in connection with
any Proceeding (as defined in Subsection (e)).  No indemnification pursuant to
this Section shall be made, however, in any case where (1) the act or failure to
act giving rise to the claim for indemnification is determined by a court to
have constituted willful misconduct or recklessness or (2) there is a settlement
to which the Employer does not consent.

 

(b)   The right to indemnification provided in this Section shall include the
right to have the expenses incurred by the Indemnitee in defending any
Proceeding paid by the Employer in advance of the final disposition of the
Proceeding, to the fullest extent permitted by the law of the jurisdiction in
which the Employer is incorporated; provided that, if such law requires, the
payment of such expenses incurred by the Indemnitee in advance of the final
disposition of a Proceeding shall be made only on delivery to the Employer of

 

13-2

--------------------------------------------------------------------------------


 

an undertaking, by or on behalf of the Indemnitee, to repay all amounts so
advanced without interest if it shall ultimately be determined that the
Indemnitee is not entitled to be indemnified under this Section or otherwise.

 

(c)  Indemnification pursuant to this Section shall continue as to an Indemnitee
who has ceased to be such and shall inure to the benefit of his heirs,
executors, and administrators.  The Employer agrees that the undertakings made
in this Section shall be binding on its successors or assigns and shall survive
the termination, amendment or restatement of the Plan.

 

(d)  The foregoing right to indemnification shall be in addition to such other
rights as the Indemnitee may enjoy as a matter of law or by reason of insurance
coverage of any kind and is in addition to and not in lieu of any rights to
indemnification to which the Indemnitee may be entitled pursuant to the by-laws
of the Employer.

 

(e)  For the purposes of this Section, the following definitions shall apply:

 

(1)  “Indemnitee” shall mean each person serving as an Administrator (or any
other person who is an employee, director, or officer of the Employer) who was
or is a party to, or is threatened to be made a party to, or is otherwise
involved in, any Proceeding, by reason of the fact that he is or was performing
administrative functions under the Plan.

 

(2)  “Proceeding” shall mean any threatened, pending, or completed action, suit,
or proceeding (including, without limitation, an action, suit, or proceeding by
or in the right of the Employer), whether civil, criminal, administrative,
investigative, or through arbitration.

 

13.9                        Successors.  The provisions of the Plan shall bind
and inure to the benefit of the Plan Sponsor, the Employer and their successors
and assigns and the Participant and the Participant’s designated Beneficiaries.

 

13.10                 Disclaimer. It is the Plan Sponsor’s intention that the
Plan comply with the requirements of Code Section 409A.  Neither the Plan
Sponsor nor the Employer shall have any liability to any Participant should any
provision of the Plan fail to satisfy the requirements of Code Section 409A.

 

13.11                 Governing Law.  The Plan will be construed, administered
and enforced according to the laws of the State specified by the Plan Sponsor in
Section 12.01 of the Adoption Agreement.

 

13-3

--------------------------------------------------------------------------------